IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 39875

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 642
                                                )
       Plaintiff-Respondent,                    )     Filed: August 28, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JOHN LEE ADAMS,                                 )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order denying motion to withdraw guilty plea, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
GRATTON, Judge
       John Lee Adams appeals from the denial of his motion to withdraw his guilty plea for
lewd conduct with a child under sixteen, Idaho Code § 18-1508.
                                               I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       At the change of plea hearing, the district court conducted a thorough examination of
Adams and found that entry of the guilty plea was made “knowingly, freely, and voluntarily.”
The court sentenced Adams to a unified term of nine years, with two years determinate. Adams
filed an Idaho Criminal Rule 35 motion which the district court denied. Adams appealed the
district court’s denial of the Rule 35 motion, and also alleged the district court abused its
discretion by imposing an excessive sentence and failing to grant probation. This Court affirmed
the trial court’s denial of the I.C.R. 35 motion and Adams’ sentence. State v. Adams, Docket




                                               1
No. 38805 (Ct. App. March 1, 2012) (unpublished). While Adams’ appeal was pending, he filed
a motion to withdraw his guilty plea which the trial court denied.
                                                 II.
                                           ANALYSIS
       On appeal, Adams alleges he did not understand the nature of the charge or potential
punishment when he pled guilty; he did not present a factual basis to support the charge and he
was coerced into pleading guilty. Whether to grant a motion to withdraw a guilty plea lies in the
discretion of the district court and such discretion should be liberally applied. State v. Freeman,
110 Idaho 117, 121, 714 P.2d 86, 90 (Ct. App. 1986). Appellate review of the denial of a motion
to withdraw a plea is limited to determining whether the district court exercised sound judicial
discretion as distinguished from arbitrary action. Id. Also of importance is whether the motion
to withdraw a plea is made before or after sentence is imposed. Idaho Criminal Rule 33(c)
provides that a plea may be withdrawn after sentencing only to correct manifest injustice. The
stricter standard after sentencing is justified to ensure that the accused is not encouraged to plead
guilty to test the weight of potential punishment and withdraw the plea if the sentence were
unexpectedly severe. Freeman, 110 Idaho at 121, 714 P.2d at 90. Accordingly, in cases
involving a motion to withdraw a plea after sentencing, appellate review is limited to reviewing
the record and determining whether the trial court abused its sound discretion in determining that
no manifest injustice would occur if the defendant was prohibited from withdrawing his or her
plea. State v. Lavy, 121 Idaho 842, 844, 828 P.2d 871, 873 (1992). Manifest injustice occurs
when the court accepts a plea without following constitutional standards requiring the plea to be
made voluntarily, knowingly, and intelligently. State v. Thomas, 154 Idaho 305, 307, 297 P.3d
268, 270 (Ct. App. 2013). A prima facie showing of compliance with due process is made if the
record and reasonable inferences establish the trial court satisfied the requirements of Idaho
Criminal Rule 11(c). Ray v. State, 133 Idaho 96, 99, 982 P.2d 931, 934 (1999); Thomas, 154
Idaho at 307, 297 P.3d at 270.
       Here, Adams’ motion to withdraw was made after he was sentenced and it is his burden
to show a manifest injustice would result unless the guilty plea is withdrawn. The guilty plea
was entered pursuant to a plea agreement signed by Adams and his counsel. The plea agreement
listed the potential punishments for lewd conduct with a child under sixteen, indicated it was
signed voluntarily without duress or coercion, and listed the constitutional rights waived upon


                                                 2
pleading guilty. Review of the record also establishes a prima facie showing of compliance with
I.C.R. 11(c) and due process.
       Adams’ claim that his learning disability or mental issues caused by health problems
prevented him from knowingly or voluntarily entering his plea is contradicted by the record.
       ADAMS:          I just have a learning disability.
       COURT:          Okay. What is the nature of that?
       ADAMS:          When I don’t understand a sentence or something, I need it read to
                       me to make sure I understand the content of that sentence.
       COURT:          Do you feel like in your conversations with your attorney, each of
                       you have been tracking one another?
       ADAMS:          Yes.
       COURT:          If there’s anything you don’t understand, please let the court know
                       or your attorney--
       ADAMS:          Yes.
       COURT:          In today’s process and I’ll try to walk you through it as carefully as
                       possible.
       ....
       COURT:          And do you have any psychological or mental problems that might
                       affect your ability to understand what’s happening today?
       ADAMS:          No, sir.

During the hearing, Adams exhibited an understanding and competence in conversing with the
court. Additionally, Adams’ claim he did not have sufficient time with his attorney to allow him
to knowingly enter his plea is also unfounded.
       COURT:          Have you had sufficient time to discuss this case with your
                       attorney?
       ADAMS:          Yes, sir.

       Adams’ challenge that he had trouble understanding the nature of the charge and the
potential punishments associated with it, and that he gave an insufficient factual basis to support
the charge is again belied by the record.
       COURT:          Do you understand what you’re charged with?
       ADAMS:          Yes, sir.
       COURT:          And what is that?
       ADAMS:          It’s contact with a minor under the age of sixteen.
       COURT:          And do you know what the potential punishment is for this crime?
       ADAMS:          Yes, sir.
       COURT:          What is that?
       ADAMS:          I could spend life in prison.
       COURT:          And as to a fine?
       ADAMS:          Yes.
       COURT:          What is the anticipated fine or up to an amount?

                                                 3
       ADAMS:         $50,000.
       COURT:         And do you recognize that you would be required to register as a
                      sex offender?
       ADAMS:         Yes, your Honor.
       ....
       COURT:         And do you understand by pleading guilty you will be a convicted
                      felon?
       ADAMS:         Yes, your Honor.
       COURT:         Now do you have any questions for your attorney before we enter
                      this plea?
       ADAMS:         No, your Honor.
       COURT:         Any questions for the Court?
       ADAMS:         No, your Honor.
       COURT:         Okay. Is it still your desire to plead guilty today at this time?
       ADAMS:         Yes, your Honor.
       ....
       COURT:         Now please tell me, in your own words, what you did that makes
                      you guilty of [lewd conduct with a child under sixteen]?
       ADAMS:         Fondling my daughter.
       ....
       COURT:         And do you recall the approximate date that that may have
                      occurred?
       ADAMS:         Started about a year and a half ago.
       ....
       COURT:        And specifically as to the term fondle, was that one of a sexual
                     nature?
       ADAMS:        No.
       COURT:        In the prosecuting attorney’s Information, it alleges that it was by
                     manual/genital, oral/genital, genital to genital. Are any of those
                     characterizations accurate?
       ADAMS:        Yes.
       COURT:        And the other element of this allegation is that it was done with the
                     intent to gratify your sexual--
       ADAMS:        In my case, no.
       COURT:        Counsel, do you want to--
       (Discussion between counsel and [Adams] off the record)
       ....
       COURT:        Okay, and so what the State has alleged is that these types of
                     contacts that you’ve admitted to would necessarily only be for the
                     intent to gratify the sexual desire of yourself, not the child.
       ADAMS:        Okay, yes.
       COURT:        And is that an accurate description?
       ADAMS:        Yes.

Although it is apparent Adams exhibited some reluctance to admit he sought to gratify himself
sexually by touching his daughter, the colloquy between Adams and the court shows he


                                               4
understood the charge, the potential punishment, and that he presented a sufficient factual basis
for the court to accept the plea.
       Finally, Adams’ contention that he was coerced or pressured into pleading guilty by his
own counsel and because he was “terrified” at the hearing is also without merit.
       COURT:          Did anyone pressure or coerce you to plead guilty today?
       ADAMS:          No.
       COURT:          Or give you a reward or encourage you to plead guilty because I
                       might be easy upon you?
       ADAMS:          No, sir.
       COURT:          And did anyone suggest I would put you on probation by pleading
                       guilty?
       ADAMS:          No, sir.
       COURT:          Have you been threatened or intimidated into pleading guilty?
       ADAMS:          No, sir.
       COURT:          And would it be correct for the Court to conclude that you are
                       pleading guilty by your own free will, without any coercion?
       ADAMS:          Yes, your Honor.

       Upon review of the record and reasonable inferences, Adams has failed to show a
manifest injustice would result by refusing to allow him to withdraw his guilty plea. The trial
court diligently ensured Adams properly entered his guilty plea, and the court did not abuse its
discretion in denying Adams’ motion to withdraw his plea. Adams’ other claims that he was not
competent during the police investigations, the psychosexual evaluation, and at sentencing are
not relevant to the present appeal. 1
                                               III.
                                        CONCLUSION
       Adams has failed to show the district court abused its discretion in denying the motion to
withdraw his guilty plea. The district court’s denial of the motion to withdraw is affirmed.
       Chief Judge GUTIERREZ and Judge MELANSON CONCUR.




1
        The case of Bland v. California Department of Corrections, 20 F.3d 1469 (9th Cir. 1994),
was cited to this Court by Adams in a pro se filing. The Bland decision is not germane to any
issues raised by Adams’ motion to withdraw guilty plea or in this appeal.

                                                5